UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7878 Dreyfus LifeTime Portfolios, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 09/30 Date of reporting period: 12/31/2009 - 1  FORM N-Q Item 1. Schedule of Investments. -2- SSL-DOCS2 70180139v2 STATEMENT OF INVESTMENTS Dreyfus Lifetime Portfolios, Inc.: Growth & Income Portfolio December 31, 2009 (Unaudited) Coupon Maturity Principal Bonds and Notes36.0% Rate (%) Date Amount ($) Value ($) Aerospace & Defense.1% Boeing, Sr. Unscd. Notes 5.13 2/15/13 55,000 58,830 United Technologies, Sr. Unscd. Notes 7.13 11/15/10 40,000 42,219 Agriculture.1% Altria Group, Gtd. Notes 9.25 8/6/19 45,000 Auto Parts & Equipment.0% Johnson Controls, Sr. Unscd. Notes 5.50 1/15/16 25,000 Banks3.7% Bank of America, Gtd. Notes 3.13 6/15/12 90,000 93,313 Bank of America, Sr. Unscd. Notes, Ser. L 5.65 5/1/18 55,000 55,951 Bank of Tokyo-Mitsubishi UFJ Sub. Notes 7.40 6/15/11 80,000 86,296 BB & T, Sub. Notes 4.75 10/1/12 85,000 88,543 Capital One Financial, Sr. Unscd. Notes 7.38 5/23/14 80,000 90,664 Citigroup, Gtd. Bonds 2.13 4/30/12 130,000 131,466 Citigroup, Sub. Notes 5.00 9/15/14 95,000 91,677 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 135,000 140,068 Credit Suisse New York, Sub. Notes 6.00 2/15/18 55,000 57,641 Deutsche Bank AG London, Sr. Unscd. Notes 4.88 5/20/13 80,000 85,056 Deutsche Bank Financial, Bank Gtd. Notes 5.38 3/2/15 45,000 46,989 Goldman Sachs Group, Sr. Unscd. Notes 5.25 10/15/13 90,000 95,663 Goldman Sachs Group, Sub. Notes 5.63 1/15/17 75,000 76,712 Goldman Sachs Group, Sr. Unscd. Notes 6.60 1/15/12 55,000 59,821 JPMorgan Chase & Co., Gtd. Notes 3.13 12/1/11 225,000 232,979 JPMorgan Chase & Co., Sr. Unscd. Notes 5.38 10/1/12 40,000 43,313 JPMorgan Chase & Co., Sub. Notes 5.75 1/2/13 50,000 53,361 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 35,000 37,685 KFW, Gov't Gtd. Notes 3.25 2/15/11 190,000 196,894 KFW, Gov't Gtd. Notes 4.88 1/17/17 65,000 69,548 Korea Development Bank, Sr. Notes 8.00 1/23/14 55,000 63,437 M&T Bank, Sr. Unscd. Bonds 5.38 5/24/12 55,000 57,382 Morgan Stanley, Gtd. Notes 1.95 6/20/12 100,000 100,986 Morgan Stanley, Sr. Unscd. Notes 5.30 3/1/13 70,000 73,833 Oesterreichische Kontrollbank, Gov't Gtd. Notes 4.50 3/9/15 40,000 41,842 Rentenbank, Gov't Gtd. Bonds 5.13 2/1/17 55,000 59,063 Royal Bank of Scotland Group, Sr. Sub. Notes 6.38 2/1/11 100,000 100,304 Suntrust Bank, Sub. Notes 6.38 4/1/11 40,000 41,588 U.S. Bank, Sub. Notes 6.38 8/1/11 110,000 118,293 Wachovia, Sub. Notes 5.63 10/15/16 25,000 25,598 Wells Fargo & Co., Sub. Notes 5.13 9/15/16 30,000 29,974 Wells Fargo & Co., Sr. Unscd. Notes 5.63 12/11/17 50,000 52,091 Wells Fargo & Co., Sub. Notes 6.38 8/1/11 25,000 26,643 Building & Construction.2% CRH America, Gtd. Notes 5.30 10/15/13 50,000 52,154 CRH America, Gtd. Notes 6.00 9/30/16 65,000 67,984 Chemicals.4% Dow Chemical, Sr. Unscd. Notes 7.60 5/15/14 115,000 130,981 E.I. Du Pont De Nemours, Sr. Unscd. Notes 5.75 3/15/19 60,000 64,445 Potash of Saskatchewan, Sr. Unscd. Notes 7.75 5/31/11 70,000 75,912 Rohm & Haas, Sr. Unscd. Notes 5.60 3/15/13 15,000 15,843 Consumer Products.1% Kimberly-Clark, Sr. Unscd. Notes 6.13 8/1/17 40,000 44,411 Procter & Gamble, Sr. Unscd. Notes 4.95 8/15/14 35,000 38,119 Diversified Financial Services2.0% American Express, Sr. Unscd. Notes 7.00 3/19/18 70,000 77,211 American Express, Sr. Unscd. Notes 8.13 5/20/19 55,000 65,289 Bear Stearns, Sr. Unscd. Notes 5.30 10/30/15 55,000 58,244 Bear Stearns, Sr. Unscd. Notes 7.25 2/1/18 30,000 34,489 Boeing Capital, Sr. Unscd. Notes 7.38 9/27/10 100,000 105,161 BP Capital Markets, Gtd. Notes 4.75 3/10/19 50,000 51,221 Credit Suisse USA, Gtd. Notes 4.88 1/15/15 75,000 78,621 Credit Suisse USA, Gtd. Notes 5.50 8/16/11 125,000 132,853 General Electric Capital, Gtd. Notes 2.20 6/8/12 125,000 126,828 General Electric Capital, Sr. Unscd. Notes, Ser. A 4.75 9/15/14 55,000 57,236 General Electric Capital, Sr. Unscd. Notes 5.25 10/19/12 55,000 58,570 General Electric Capital, Sr. Unscd. Notes 5.63 5/1/18 60,000 61,586 General Electric Capital, Sr. Unscd. Notes, Ser. A 6.00 6/15/12 70,000 75,497 General Electric Capital, Sub. Debs. 6.38 11/15/67 55,000 a 48,056 HSBC Finance, Sr. Unscd. Notes 6.38 11/27/12 55,000 59,937 Jefferies Group, Sr. Unscd. Notes 8.50 7/15/19 25,000 27,373 John Deere Capital, Sr. Unscd. Notes 7.00 3/15/12 80,000 88,793 Merrill Lynch & Co., Sub. Notes 6.05 5/16/16 140,000 141,444 SLM, Sr. Unscd. Notes, Ser. A 5.00 10/1/13 50,000 46,035 Diversified Metals & Mining.2% Barrick Gold, Sr. Unscd. Notes 6.95 4/1/19 30,000 33,837 Freeport-McMoRan Cooper & Gold, Sr. Unscd. Notes 8.38 4/1/17 85,000 93,203 Rio Tinto Alcan, Sr. Unscd. Notes 5.00 6/1/15 40,000 41,115 Electric Utilities.6% Appalachian Power, Sr. Unscd. Notes, Ser. O 5.65 8/15/12 25,000 26,773 Cleveland Electric Illuminating, Sr. Unscd. Notes 5.70 4/1/17 50,000 50,980 Commonwealth Edison, First Mortgage Bonds 5.80 3/15/18 25,000 26,557 FPL Group Capital, Gtd. Debs. 5.63 9/1/11 35,000 37,245 MidAmerican Energy, Sr. Unscd. Notes 5.30 3/15/18 30,000 30,967 National Grid, Sr. Unscd. Notes 6.30 8/1/16 50,000 54,451 NiSource Finance, Gtd. Notes 5.25 9/15/17 35,000 34,479 Public Service of Colorado, First Mortgage Bonds, Ser. 12 4.88 3/1/13 50,000 52,771 Southwestern Electric Power, Sr. Unscd. Notes, Ser. E 5.55 1/15/17 25,000 25,263 Union Electric, Sr. Scd. Bonds 6.70 2/1/19 40,000 44,238 Virginia Electric & Power, Sr. Unscd. Notes 5.40 4/30/18 55,000 57,745 Food & Beverages.5% Anheuser-Busch Cos., Sr. Unscd. Bonds 5.00 1/15/15 55,000 58,051 Coca-Cola Enterprises, Sr. Unscd. Debs. 8.50 2/1/12 35,000 39,421 ConAgra Foods, Sr. Unscd. Notes 6.75 9/15/11 16,000 17,282 Diageo Capital, Gtd. Notes 5.75 10/23/17 45,000 48,505 General Mills, Sr. Unscd. Notes 5.65 2/15/19 40,000 42,498 Kraft Foods, Sr. Unscd. Notes 5.25 10/1/13 50,000 52,882 Kraft Foods, Sr. Unscd. Notes 6.00 2/11/13 10,000 10,732 Pepsico, Sr. Unscd. Notes 7.90 11/1/18 50,000 61,464 Foreign/Governmental1.4% African Development Bank, Sub. Notes 6.88 10/15/15 45,000 49,973 Asian Development Bank, Sr. Unscd. Notes 2.75 5/21/14 75,000 74,944 Eksportfinans, Sr. Unscd. Notes 5.50 5/25/16 60,000 64,731 European Investment Bank, Sr. Unscd. Bonds 5.13 5/30/17 75,000 82,245 European Investment Bank, Sr. Unscd. Notes 5.25 6/15/11 105,000 111,212 Federal Republic of Brazil, Sr. Unscd. Notes 7.88 3/7/15 35,000 41,090 Inter-American Development Bank, Sr. Unscd. Notes 5.13 9/13/16 55,000 60,042 International Bank for Reconstruction & Development, Sr. Unscd. Notes 5.00 4/1/16 35,000 37,888 Province of Manitoba Canada, Sr. Unscd. Debs., Ser. FH 4.90 12/6/16 45,000 47,665 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 30,000 28,783 Province of Quebec Canada, Unscd. Debs. 4.88 5/5/14 45,000 48,443 Republic of Chile, Sr. Unscd. Bonds 5.50 1/15/13 75,000 83,123 Republic of Italy, Sr. Unscd. Notes 4.38 6/15/13 85,000 89,763 Republic of Poland, Bonds 5.00 10/19/15 40,000 42,206 United Mexican States, Sr. Unscd. Notes 5.63 1/15/17 20,000 20,950 United Mexican States, Sr. Unscd. Notes 6.63 3/3/15 110,000 122,650 Health Care.6% Astrazeneca, Sr. Unscd. Notes 5.40 9/15/12 100,000 109,304 Baxter International, Sr. Unscd. Notes 5.90 9/1/16 50,000 55,162 Cardinal Health, Sr. Unscd. Bonds 4.00 6/15/15 60,000 58,940 Coventry Health Care, Sr. Unscd. Notes 5.95 3/15/17 30,000 27,242 GlaxoSmithKline Capital, Gtd. Notes 5.65 5/15/18 45,000 48,618 Johnson & Johnson, Sr. Unscd. Notes 5.15 7/15/18 20,000 21,550 Pfizer, Sr. Unscd. Notes 6.20 3/15/19 30,000 33,408 Wellpoint, Sr. Unscd. Notes 5.88 6/15/17 30,000 30,954 Wyeth, Gtd. Notes 5.50 2/1/14 25,000 27,262 Manufacturing.2% General Electric, Sr. Unscd. Notes 5.00 2/1/13 35,000 37,055 General Electric, Sr. Unscd. Notes 5.25 12/6/17 40,000 40,940 Honeywell International, Sr. Unscd. Notes 5.30 3/1/18 75,000 79,236 Media.6% Comcast Cable Communications, Sr. Unscd. Notes 6.75 1/30/11 80,000 84,451 Cox Communications, Sr. Unscd. Notes 5.45 12/15/14 45,000 48,263 News America, Gtd. Notes 6.90 3/1/19 30,000 33,861 Time Warner Cable, Gtd. Notes 8.25 4/1/19 35,000 41,758 Time Warner, Gtd. Notes 5.88 11/15/16 30,000 32,431 Time Warner, Gtd. Notes 6.75 4/15/11 50,000 52,992 Walt Disney, Sr. Unscd. Notes 4.70 12/1/12 75,000 80,804 Oil & Gas.7% Anadarko Finance, Gtd. Notes, Ser. B 6.75 5/1/11 70,000 73,995 Apache Finance Canada, Gtd. Bonds 4.38 5/15/15 50,000 52,195 Canadian National Resources, Sr. Unscd. Notes 5.90 2/1/18 35,000 37,675 ConocoPhillips, Gtd. Notes 5.75 2/1/19 25,000 27,413 ConocoPhillips, Sr. Unscd. Notes 8.75 5/25/10 75,000 77,506 Marathon Oil, Sr. Unscd. Notes 7.50 2/15/19 35,000 40,462 Petrobras International Finance, Gtd. Notes 5.88 3/1/18 30,000 30,402 Petroleos Mexicanos Gtd. Notes 8.00 5/3/19 30,000 34,875 Sempra Energy, Sr. Unscd. Notes 7.95 3/1/10 25,000 25,276 Valero Energy, Gtd. Notes 6.13 6/15/17 50,000 51,248 XTO Energy, Sr. Unscd. Notes 5.65 4/1/16 35,000 38,303 Pipelines.3% Consolidated Natural Gas, Sr. Unscd. Notes, Ser. A 5.00 12/1/14 40,000 42,647 Enterprise Products Operating, Gtd. Bonds, Ser. L 6.30 9/15/17 90,000 97,035 Kinder Morgan Energy Partners, Sr. Unscd. Notes 7.13 3/15/12 85,000 92,736 Property & Casualty Insurance.5% ACE INA Holdings, Gtd. Notes 5.80 3/15/18 30,000 31,974 American International Group, Sr. Unscd. Notes 5.85 1/16/18 45,000 36,980 Berkshire Hathaway, Gtd. Notes 5.40 5/15/18 15,000 15,698 Hartford Financial Services Group, Sr. Unscd. Notes 6.00 1/15/19 35,000 34,141 Liberty Mutual Group, Gtd. Notes 4.88 2/1/10 90,000 b 89,865 MetLife, Sr. Unscd. Notes 6.13 12/1/11 35,000 37,643 Prudential Financial, Sr. Unscd. Notes 5.10 12/14/11 40,000 41,769 Travelers Cos., Sr. Unscd. Notes 5.90 6/2/19 40,000 42,799 Willis North America, Gtd. Notes 6.20 3/28/17 15,000 14,891 Real Estate.2% Avalonbay Communities, Sr. Unscd. Notes 6.63 9/15/11 11,000 11,644 HCP, Sr. Unscd. Notes 6.00 1/30/17 30,000 28,273 Liberty Property, Sr. Unscd. Notes 5.50 12/15/16 20,000 18,489 Mack-Cali Realty, Sr. Unscd. Notes 7.75 2/15/11 50,000 52,614 Regency Centers, Gtd. Notes 5.88 6/15/17 25,000 23,169 Retail.3% CVS Caremark, Sr. Unscd. Notes 4.88 9/15/14 30,000 31,816 Home Depot, Sr. Unscd. Notes 5.40 3/1/16 50,000 52,411 Kohl's, Sr. Unscd. Notes 6.30 3/1/11 20,000 21,035 Lowe's Companies, Sr. Unscd. Notes 6.10 9/15/17 45,000 49,862 Wal-Mart Stores, Sr. Unscd. Notes 5.80 2/15/18 30,000 33,347 State/Territory General Obligations.1% Tennessee Valley Authority, Notes 5.50 7/18/17 60,000 Technology.4% Hewlett-Packard, Sr. Unscd. Notes 6.50 7/1/12 50,000 55,270 Intuit, Sr. Unscd. Notes 5.75 3/15/17 35,000 36,305 Microsoft, Sr. Unscd. Notes 2.95 6/1/14 55,000 55,646 Oracle, Sr. Unscd. Notes 4.95 4/15/13 90,000 96,649 Telecommunications1.0% AT & T, Sr. Unscd. Notes 5.10 9/15/14 75,000 80,759 AT & T, Gtd. Notes 7.30 11/15/11 100,000 a 110,156 Cisco Systems, Sr. Unscd. Notes 5.50 2/22/16 60,000 65,960 Embarq, Sr. Unscd. Notes 6.74 6/1/13 70,000 76,112 New Cingular Wireless Services, Sr. Unscd. Notes 7.88 3/1/11 35,000 37,615 Qwest, Sr. Unscd. Notes 7.50 10/1/14 51,000 53,231 Rogers Communications, Gtd. Notes 6.80 8/15/18 30,000 33,653 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 25,000 26,318 Telefonica Emisones, Gtd. Notes 6.42 6/20/16 40,000 44,456 Verizon Communications, Sr. Unscd. Notes 5.50 4/1/17 25,000 26,420 Verizon Communications, Sr. Unscd. Notes 6.35 4/1/19 40,000 44,207 Vodafone Group, Sr. Unscd. Notes 5.38 1/30/15 40,000 43,034 Vodafone Group, Sr. Unscd. Notes 5.63 2/27/17 25,000 26,593 Transportation.2% CSX, Sr. Unscd. Notes 5.50 8/1/13 50,000 53,751 Norfolk Southern, Sr. Unscd. Notes 6.75 2/15/11 50,000 52,842 Union Pacific, Sr. Unscd. Notes 6.50 4/15/12 25,000 27,316 U.S. Government Agencies4.4% Federal Farm Credit Banks, Bonds 3.88 10/7/13 135,000 142,783 Federal Home Loan Banks, Bonds, Ser. 432 4.50 9/16/13 100,000 108,048 Federal Home Loan Banks, Bonds, Ser. 616 4.63 2/18/11 160,000 167,092 Federal Home Loan Banks, Bonds 4.63 10/10/12 5,000 5,391 Federal Home Loan Banks, Bonds 4.88 11/18/11 120,000 128,230 Federal Home Loan Banks, Bonds, Ser. VB15 5.00 12/21/15 80,000 86,359 Federal Home Loan Banks, Bonds 5.00 11/17/17 65,000 70,427 Federal Home Loan Banks, Bonds, Ser. 467 5.25 6/18/14 60,000 66,721 Federal Home Loan Banks, Bonds, Ser. 656 5.38 5/18/16 40,000 44,279 Federal Home Loan Banks, Bonds, Ser. 312 5.75 5/15/12 80,000 87,916 Federal Home Loan Mortgage Corp., Notes 3.75 3/27/19 120,000 c 117,878 Federal Home Loan Mortgage Corp., Notes 4.50 7/15/13 90,000 c 97,212 Federal Home Loan Mortgage Corp., Notes 4.50 1/15/14 170,000 c 183,930 Federal Home Loan Mortgage Corp., Notes 4.50 1/15/15 100,000 c 107,586 Federal Home Loan Mortgage Corp., Notes 5.13 7/15/12 170,000 c 184,792 Federal Home Loan Mortgage Corp., Notes 5.25 7/18/11 145,000 c 154,507 Federal Home Loan Mortgage Corp., Notes 5.63 3/15/11 100,000 c 105,860 Federal Home Loan Mortgage Corp., Notes 5.75 1/15/12 50,000 c 54,458 Federal National Mortgage Association, Notes 1.88 4/20/12 125,000 c 126,373 Federal National Mortgage Association, Notes 2.75 3/13/14 85,000 c 85,806 Federal National Mortgage Association, Sr. Unscd. Notes 4.38 9/15/12 195,000 c 208,937 Federal National Mortgage Association, Bonds 4.38 3/15/13 60,000 c 64,529 Federal National Mortgage Association, Notes 4.38 10/15/15 20,000 c 21,304 Federal National Mortgage Association, Notes 5.00 2/13/17 55,000 c 59,792 Federal National Mortgage Association, Bonds 5.00 5/11/17 80,000 c 87,031 Federal National Mortgage Association, Bonds 6.00 5/15/11 220,000 c 235,608 Federal National Mortgage Association, Notes 6.63 11/15/10 290,000 c 305,421 U.S. Government Securities17.2% U.S. Treasury Bonds; 7.25%, 5/15/16 105,000 130,011 8.75%, 5/15/17 40,000 54,078 9.00%, 11/15/18 245,000 d 344,072 9.88%, 11/15/15 295,000 405,418 11.25%, 2/15/15 65,000 d 91,721 U.S. Treasury Notes; 1.00%, 7/31/11 40,000 40,073 1.13%, 1/15/12 275,000 274,828 1.38%, 4/15/12 460,000 460,575 1.38%, 5/15/12 240,000 d 240,075 1.38%, 10/15/12 375,000 d 373,008 2.50%, 3/31/13 195,000 199,494 2.75%, 10/31/13 340,000 348,314 2.75%, 2/15/19 335,000 308,514 3.13%, 9/30/13 140,000 145,545 3.13%, 5/15/19 390,000 369,464 3.38%, 11/30/12 300,000 d 315,188 3.38%, 11/15/19 105,000 101,030 3.50%, 2/15/18 150,000 148,817 3.63%, 5/15/13 195,000 206,517 3.63%, 8/15/19 215,000 211,439 3.75%, 11/15/18 120,000 120,028 3.88%, 10/31/12 245,000 d 260,772 3.88%, 2/15/13 110,000 117,184 3.88%, 5/15/18 260,000 264,083 4.00%, 2/15/14 305,000 326,231 4.00%, 2/15/15 145,000 d 154,153 4.13%, 5/15/15 180,000 191,981 4.25%, 9/30/12 235,000 d 252,258 4.25%, 8/15/13 220,000 237,463 4.25%, 8/15/14 325,000 d 350,721 4.25%, 11/15/14 695,000 d 748,863 4.25%, 8/15/15 205,000 219,478 4.25%, 11/15/17 90,000 d 94,359 4.38%, 12/15/10 240,000 248,860 4.38%, 8/15/12 220,000 236,758 4.50%, 11/30/11 155,000 165,087 4.50%, 11/15/15 85,000 d 92,072 4.50%, 2/15/16 120,000 129,478 4.50%, 5/15/17 185,000 197,820 4.63%, 8/31/11 550,000 d 583,387 4.63%, 10/31/11 150,000 d 159,779 4.75%, 1/31/12 680,000 729,991 4.75%, 8/15/17 290,000 314,763 4.88%, 5/31/11 655,000 692,228 4.88%, 7/31/11 180,000 191,215 4.88%, 8/15/16 60,000 66,000 5.13%, 5/15/16 145,000 161,766 Total Bonds and Notes (cost $24,773,192) Common Stocks48.1% Shares Value ($) Consumer Discretionary3.8% Apollo Group, Cl. A 3,250 e 196,885 Coach 3,800 138,814 DISH Network, Cl. A 5,550 115,273 Ford Motor 51,150 e 511,500 Garmin 11,200 d 343,840 McDonald's 3,650 227,906 Ross Stores 3,350 143,079 Sherwin-Williams 5,100 314,415 Time Warner 19,450 566,773 TJX Cos. 2,550 93,203 Consumer Staples5.7% Archer-Daniels-Midland 16,900 529,139 Coca-Cola 1,450 82,650 Coca-Cola Enterprises 17,950 380,540 ConAgra Foods 3,600 82,980 Dean Foods 10,000 e 180,400 Del Monte Foods 7,350 83,349 Kimberly-Clark 6,200 395,002 Kraft Foods, Cl. A 3,600 97,848 Kroger 18,650 382,884 PepsiCo 2,500 152,000 Procter & Gamble 6,484 393,125 Reynolds American 1,575 83,428 Safeway 5,250 111,773 Wal-Mart Stores 15,557 831,522 Walgreen 6,500 238,680 Energy5.0% Anadarko Petroleum 2,150 134,203 Chevron 11,580 891,544 ConocoPhillips 1,500 76,605 ENSCO International, ADR 5,500 219,670 Exxon Mobil 16,604 1,132,226 Marathon Oil 12,600 393,372 Occidental Petroleum 1,150 93,553 Pride International 2,500 e 79,775 Spectra Energy 21,950 450,195 Financial6.9% Aflac 8,800 407,000 American Express 2,850 115,482 Bank of America 11,350 170,931 Charles Schwab 12,900 242,778 Discover Financial Services 26,500 389,815 First Horizon National 6,293 e 84,323 Goldman Sachs Group 3,777 637,708 JPMorgan Chase & Co. 15,017 625,758 Moody's 14,900 d 399,320 Prudential Financial 6,300 313,488 Public Storage 5,350 f 435,758 State Street 6,100 265,594 TD Ameritrade Holding 21,550 e 417,639 Ventas 4,100 179,334 Wells Fargo & Co. 6,700 180,833 Health Care7.2% Amgen 6,950 e 393,161 Biogen Idec 3,600 e 192,600 Bristol-Myers Squibb 6,600 166,650 CIGNA 2,675 94,347 Eli Lilly & Co. 13,150 469,586 Forest Laboratories 5,050 e 162,155 Gilead Sciences 5,650 e 244,532 Humana 4,875 e 213,964 Johnson & Johnson 12,381 797,460 Kinetic Concepts 4,950 e 186,367 Medco Health Solutions 3,150 e 201,316 Medtronic 4,600 202,308 Mylan 5,250 d,e 96,758 Pfizer 48,251 877,686 UnitedHealth Group 15,750 480,060 WellPoint 4,950 e 288,536 Industrial4.2% 3M 3,350 276,945 C.H. Robinson Worldwide 2,800 164,444 Caterpillar 2,500 142,475 Delta Air Lines 21,250 e 241,825 EMCOR Group 4,900 e 131,810 Emerson Electric 2,350 100,110 General Electric 14,686 222,199 Hertz Global Holdings 15,900 e 189,528 Lockheed Martin 2,200 165,770 Northrop Grumman 8,350 466,348 Raytheon 7,150 368,368 Tyco International 2,650 94,552 United Technologies 5,375 373,079 Information Technology10.3% 3Com 41,150 e 308,625 Accenture, Cl. A 7,900 327,850 AOL 1,768 e 41,163 Apple 3,020 e 636,797 Broadridge Financial Solutions 11,150 251,544 CA 3,600 80,856 Cisco Systems 7,379 e 176,653 EMC 10,711 e 187,121 Fiserv 1,550 e 75,144 Google, Cl. A 782 e 484,824 Hewlett-Packard 1,625 83,704 Ingram Micro, Cl. A 8,350 e 145,707 Intel 18,150 370,260 International Business Machines 7,350 962,115 Microsoft 35,002 1,067,211 Oracle 15,576 382,235 QUALCOMM 4,670 216,034 Seagate Technology 15,800 287,402 Sun Microsystems 9,300 e 87,141 Texas Instruments 15,250 397,415 Western Digital 10,950 e 483,443 Western Union 8,750 164,938 Materials1.8% Eastman Chemical 1,350 81,324 International Paper 14,850 397,683 Monsanto 1,050 85,838 Nucor 7,200 335,880 Pactiv 3,000 e 72,420 Reliance Steel & Aluminum 4,150 179,363 Walter Energy 1,550 116,731 Telecommunication Services1.6% AT & T 26,950 755,408 Qwest Communications International 44,250 186,293 Verizon Communications 5,051 167,340 Utilities1.6% American Water Works 3,800 85,158 Consolidated Edison 7,750 352,082 FPL Group 3,700 195,434 PG & E 4,900 218,785 Pinnacle West Capital 7,550 276,179 Total Common Stocks (cost $30,377,263) Principal Short-Term Investments1.3% Amount ($) Value ($) U.S. Treasury Bills; 0.04%, 2/4/10 (cost $949,964) 950,000 g Other Investment15.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $11,099,000) 11,099,000 h Investment of Cash Collateral for Securities Loaned6.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $4,229,611) 4,229,611 h Total Investments (cost $71,429,030) 107.2% Liabilities, Less Cash and Receivables (7.2%) Net Assets 100.0% ADR - American Depository Receipts a Variable rate securityinterest rate subject to periodic change. b Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2009, this security had a total market value of $89,865 or 0.1% of net assets. c On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. d Security, or portion thereof, on loan. At December 31, 2009, the total market value of the portfolio's securities on loan is $4,096,481 and the total market value of the collateral held by the portfolio is $4,229,611. e Non-income producing security. f Investment in Real Estate Investment Trust. g Held by a broker as collateral for open financial futures positions. h Investment in affiliated money market mutual fund. At December 31, 2009, the aggregate cost of investment securities for income tax purposes was $71,429,030. Net unrealized appreciation on investments was $3,858,511 of which $4,908,646 related to appreciated investment securities and $1,050,135 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES December 31, 2009 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 12/31/2009 ($) Financial Futures Long CAC 40 3 169,759 March 2010 4,165 DJ Euro Stoxx 50 29 1,236,574 March 2010 31,537 FTSE 100 10 865,805 March 2010 22,760 Hang Seng 1 140,894 March 2010 5,388 Russell 2000 Mini 132 8,235,480 March 2010 404,910 SPI ASX 200 Index 3 329,096 March 2010 14,408 Topix 6 582,953 March 2010 19,359 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Significant Unadjusted Level 2 - Other Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 33,523,281 - - Equity Securities - Foreign+ 219,670 - - U.S. Treasury - 13,024,923 - Corporate Bonds - 9,011,576 - Foreign Government - 1,005,708 - Municipal Bonds - 65,502 - U.S. Government - 3,108,270 - Agencies/Mortgage-Backed Mutual Funds 15,328,611 - - Other Financial Instruments++ 502,527 - - Liabilities ($) Other Financial Instruments++ - + See Statement of Investments for industry classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the portfolio calculates its net asset value, the portfolio may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Debt securities, excluding short-term investments (other than U.S. Treasury Bills) and financial futures, are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the portfolio not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the portfolio may lend securities to qualified institutions. It is the portfolios policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit. The portfolio is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the portfolio bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk, as a result of changes in value of underlying financial instruments. The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the settlement price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form
